3/18/2015
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                   NOTICE OF APPEALS              HOUSTON, TEXAS
                      ASSIGNMENT OF COURT THE COURT OF APPEALS3/20/2015 10:42:57 AM
                                                              CHRISTOPHER A. PRINE
TO:         FIRST COURT OF APPEALS                                     Clerk



From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S


NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS
CAUSE: 2013-35448B COURT#: 151ST
VOLUME: PAGE:                     OR        IMAGE #: 64664975
NOTICE OF APPEAL FILE DATE: 3/16/2015
ATTORNEY/FILER: MARIANNE G. ROBAK SBOT: 24048508
JUDGMENT DATE: 12/22/2014                                                 DUE DATE: 4/21/2015
MOTION FOR NEW TRIAL FILE DATE: January 21, 2015
NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:              YES             NO           IMAGED FILED:               YES             NO
REQUEST FOR TRANSCRIPT FILED?: NONE
NOTICE OF APPEAL PREVIOUSLY FILED: NO                                  IF YES, APPELLATE NO(S):
NOTES:
CODES FOR NOTICE OF APPEAL:

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /S/ DUANE C. GILMORE
                                                                             DUANE C. GILMORE , Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL


AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card        Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 18, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201335448B_ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: DISPOSED (FINAL)
STYLE: NORIEGA, JAIME L                   VS CLANTON, BRETT
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 DEF 24048508 LOUSTEAU, ELIZABETH A              ROBAK, MARIAN
_     00003-0001 PLT 24036441 NORIEGA, SONIA A                   SWANSON, SARA
_     00002-0001 DEF 24048508 CLANTON, BRETT                     ROBAK, MARIAN
_     00001-0001 PLT 24036441 NORIEGA, JAIME L                   SWANSON, SARA




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      MAR 18, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201335448B_ PJN> __ TRANS NUM: _________ CURRENT COURT: 151 PUB? _
CASE TYPE: OTHER CIVIL                     CASE STATUS: DISPOSED (FINAL)
STYLE: NORIEGA, JAIME L                  VS CLANTON, BRETT
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT




==> (0) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP